 FERNANDES SUPER MARKETS, INC.419Fernandes Super Markets,Inc. and Teamsters LocalUnion No. 653, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America, Petitioner.Case I -RC-9754May 15, 1968DECISION ON REVIEW AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 6, 1967, the Acting RegionalDirector for Region 1 issued a Decision andDirection of Election in the above-entitled proceed-ing, in which he directed an election to sever a unitofwarehousemen,truckmechanics,andtruckdrivers employed at the Employer's Norton,Massachusetts,warehouse and garage locationsfrom an overall unit of the Employer's employees.Thereafter, in accordance with Section 102.67 oftheNational Labor Relations Board Rules andRegulations, as amended, the Employer filed atimely request for review, primarily contending thatthe requested unit is inappropriate for severanceand that the Acting Regional Director failed to giveproper weight and recognition to the bargaininghistory between the Employer and the Intervenor.'The Petitioner filed a brief in opposition to therequest for review. By telegraphic Order datedJanuary 15, 1968, the National Labor RelationsBoard granted the request for review and stayed theelection. Thereafter, the Petitioner filed a brief andthe Employer filed a statement reiterating the posi-tion set forth in its request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record inthiscasewith respect to the Acting RegionalDirector's determination under review, includingthe Petitioner's brief, and finds as follows:ThePetitionercontendsthat,sincethewarehousemen, truckdrivers, and mechanics areseparately located away from the Employer's retailstores,have their own separate supervision andhave minimal contact with store employees, theemployees sought constitute an appropriate unitwhich may be severed from the existing overall unitinwhich they are included along with the Em-ployer's store employees. The Employer opposesseverance on a number of grounds. The Acting Re-gionalDirector, in agreement with Petitioner,found that the warehousemen, drivers, andmechanics constitute a separate appropriate unitand he, accordingly, directed a severance election.The Employer argues on review that the bargaininghistory including these employees in the existingunit as well as the integrated nature of the Em-ployer'sbusiness require that these employeesremain a part of the historical bargaining unit. Wefind, in essential agreement with the Employer, thatinallthe circumstances of this case severanceshould be denied and the petition dismissed.The Employer operates a chain of 22 retail foodstores in SoutheasternMassachusetts and RhodeIsland;one warehouse located in Norton, Mas-sachusetts, approximately 3 miles from its Nortonstore; and a garage for the maintenance of truckswhich is located opposite the Norton store. Thetotal employee complement is approximately 1,800.The Company's general offices are located on thesecond floor of the warehouse building. A kitchenoperation to prepare and serve food to employees isalso located on the first floor of the warehouse.The Employer's management is centrally con-trolledandappliescommonemploymentprocedures throughout its operations.Allem-ployees are governed by uniform labor relationspolicies and are subject to uniform work rules. Ac-counting and payroll functions are centralized andall employees are paid on an hourly basis. All em-ployees likewise receive a wide range of uniformbenefits from the Employer under the existing col-lective-bargaining agreement.The requested unit embraces some 70 employeesof whom approximately 37 are warehousemen, 20are drivers, and 4 are truck mechanics. The em-ployees in these three classifications are under theoverall supervision of the warehouse superinten-dent, although the mechanics, all of whom are sta-tioned at the garage, are under the immediate su-pervision of the head mechanic. Warehousemen,truckdrivers, and mechanics, however, have dif-ferent working hours and schedules from those ofthe store employees and, also unlike the latter, arepaid by check. Interchange between the requestedemployees and store personnel is sporadic, andseparate seniority lists are maintained for the storeemployees, truckdrivers, and warehousemen. Thereisevidence, however, that a number of the em-ployees who originally staffed the warehouse weredrawn from store personnel who transferred to thewarehouse at their own request.'Southeast Independent Employees' Association was permitted to inter-vene on the basis of its contract with the Employer which embraces an171 NLRB No. 52overall unit including the warehousemen, truckdrivers, and mechanics hereinvolved as well as the store employees353-177 0 - 72 - 28 420DECISIONSOF NATIONALThe employees sought perform the duties sug-gestedby their job classifications.Thus, thetruckdriverspickupmerchandisefrom thewarehouse for delivery to the Employer's stores orthey may pick up merchandise from suppliers to bedelivered directly to the stores or to be brought tothe warehouse for storage there. Warehousemenhelp to load and unload truck trailers and to main-tainwarehouse stock. The mechanics do repairwork on the truck tractors and trailers. It thus ap-pears from the evidence that the ultimate functionof all the employees sought is to insure proper dis-tribution and delivery of the Employer's merchan-dise from its warehouse or suppliers to its retailstores.The record clearly demonstrates that the driversand truck mechanics' have been included in all bar-gaining agreements and have been represented bythe Intervenor since 1962. It further shows that inSeptember 1964 a memorandum from the presidentof the Company was distributed dealing withproposed rates at the warehouse and that, im-mediately upon completion of the warehouse inDecember 1964 (but prior to its full operationalstaffing the following month), the Intervenor andtheEmployer negotiatedwage rates for thewarehouse employees and added them to the unit.Thus, article 9 of the agreement dated December21, 1964, lists starting wage rates and effectivedatesforalljobclassificationsincludingtruckdrivers,mechanics, and warehousemen. Asupplemental agreementdated August 24, 1965, inarticle 1, provides for changes in the effective datesprovided in article 9 of the 1964 agreement.Another supplemental agreement dated March 13,1967, substitutes a new article 9 to supersede arti-cle 9 of the 1964 agreement and this new articlelists amended wage rates together with periodic in-creases again for all job classifications, includingtruckdrivers, mechanics, and warehousemen.Further, there is evidence that the requested em-ployeeshaveparticipatedinthebargainingWhile the term"truck mechanic"is not used in the collective-bargain-ing agreement,the record indicates that the parties have treated mechanicsunder the" maintenance man" classificationHowever, none was elected during 1967 due to the pendency of thepresent proceedingSecMallinckrodt Chemical Works, Uranium Division,162 NLRB 387,andAllen Bradley Company,168 NLRB 15Wigwam Stores,166 NLRB1034, andJohn's Bargain Stares Corp ,160 NLRB 1519, which are reliedupon by the Acting Regional Director,are inapposite InWignam,unlikehere, the warehouse had come into existence only I I months before thepetition wasfiled, andthe bargaining history-which the Board found in-LABOR RELATIONS BOARDprocedures and have utilized the contract machin-ery to process grievances. The employees soughthave a representative on the executive board of theIntervenor who sat in during the 1964 negotiationsaswellasduring all subsequent negotiations.Representatives from various groupings of em-ployees including the warehouse have been electedfrom their groups each year.' Warehousemen anddrivers have also elected their own steward, and thegrievancesofwarehouse personnel have beenprocessed as they have arisen.We conclude that the foregoing circumstances,on balance, favor the continued appropriate-ness of the existing overall unit for purposes ofcollective bargaining and outweigh the possibleappropriatenessofaseparateunitofwarehousemen, truckdrivers, and mechanics.In reaching this conclusion we assume, withoutdeciding, that the requested employees con-stitute an identifiable group which is similar toemployee groups which the Board has hereto-fore found appropriate for severance from anoverall unit. However, we believe that what-ever separate community of interests these em-ployees may enjoy has been, in effect, sub-merged into the broader community of interestwhich they share with other employees byreason of several years uninterrupted associa-tion in the existing overall unit and their par-ticipation in the representation of that unit forpurposes of collective bargaining. In these cir-cumstances,and in view of all the foregoingand the record as a whole, we are impelled tothe conclusion that the unit sought by the Peti-tioner is inappropriate for severance purposes.4We shall, therefore,dismissthe petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.sufficient to warrant denial of severance-did not include any period ofnegotiations during which the particular problems of a separate warehousegroup might have been taken into consideration and resolved In John'sBargain Stores(which issued, in any event, prior to the promulgation inMalhnckrodt, supra,of the Board's newly modified severance policy), thefacts indicated that there, unlike here, the only bargaining history consistedof the first contract between the employer and the incumbent union whichhas been negotiated at a time when the employer's store and warehouseoperations were considerably smaller in scope than they were at the timethe petition was filedMember Brown, who dissented from the John'sBar-gainStoredecision, agreesthat the holding of the cases relied on are inap-plicable here